Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, Angelucci (US 7,106,268 B1) teaches a modular solderless connector integration system for a conformal array and method of forming comprising an opening formed on a ground plane layer, the ground plane layer having a same geometrical shape as the array; a hook formed on the array, the hook being configured to be deflected to allow it to mate with the opening; and a transition assembly configured to transition an element of the array to a connector.
Angelucci, however, fails to further teach that the array is a conformal array, and that the hook being a flexible hook formed on the array, the hook being configured to be deflected to allow it to mate with the opening in a reversible process.
Claims 2-7 and 13 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Claims 9-12 and 14 are allowed for at least the reason for depending, either directly or indirectly, on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845